08/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0612



                                 No. DA 19-0612

DANIEL JAMES MAROZZO,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.

                                     ORDER

      Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including September 11, 2020, within which to prepare, serve, and file its

response brief.




BF                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 20 2020